Luke, J.
1. The rule of a bank in accepting deposits in its savings department, which provides that “Every effort will be made to protect depositors against fraud, but payment made to a person presenting the pass-book shall be good and valid on account of the owner unless the pass-book has been lost and notice in writing given to this bank before such payment is made,” is reasonable and binding on depositors. See Langdale v. Citizens Bank, 121 Ga. 105 (48 S. E. 708, 69 L. R. A. 341, 104 Am. St. R. 94, 2 Ann. Cas. 257). The bank will be protected in paying money to the person presenting the pass-book when it is done in the exercise of reasonable care and deligence and in good faith; especially so where the depositor has subscribed to the rule.
(a) That the depositor is not able to write his or her name, but signs it by mark, is no defense to the enforcement of reasonable rules for protection of the bank in its payment in good faith of deposits credited upon the pass-book in accordance with such rules.
2. The undisputed evidence in this case makes a question of law to be • passed upon. .It was therefore not error for the court,, in sustaining the certiorari, to render final judgment. See Pittman v. Alexander, 19 Ga. App. 475 (91 S. E. 910), and eases there cited.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.